              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone:    (415) 777-3200
              4 Facsimile:    (415) 541-9366

              5 FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                DAVID DONAHUE (pro hac vice)
              6 ddonahue@fzlz.com
                MELISSA GOLDSTEIN (pro hac vice)
              7 mgoldstein@fzlz.com
                JESSICA VOSGERCHIAN (pro hac vice)
              8 jvosgerchian@fzlz.com
                4 Times Square, 17th Floor
              9 New York, New York 10036
                Telephone:     (212) 813-5900
             10 Facsimile:     (212) 813 5901
                Attorneys for Plaintiff
             11
                LAW OFFICES OF WALLACE C. DOOLITTLE
             12 WALLACE C. DOOLITTLE, SBN 158166
                doolittlew@doolittlelaw.com
             13 JAMES P. DOWNS, SBN 139489
                jdowns@doolittlelaw.com
             14 580 California Street, 12th Floor
                San Francisco, CA 94104
             15 Telephone:     (415) 568-2249
                Facsimile:     (415) 634 1303
             16 Attorneys for Defendants

             17                             UNITED STATES DISTRICT COURT
             18              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             19

             20 FUNDACIÓ GALA-SALVADOR DALÍ,                Case No. 4:18-cv-04067-HSG

             21                Plaintiff,                   ORDER ON JOINT STATUS REPORT
                                                            REGARDING THE PARTIES’
             22         v.                                  MEDIATION EFFORTS; REQUEST
                                                            FOR FURTHER EXTENSION
             23 DALÍ AT 17 MILE DRIVE, LLC and              (modified)
                DMITRY PITERMAN,
             24
                            Defendant.
             25

             26

             27

             28

                                                           -1-                 Case No. 4:18-cv-04067-HSG
15813899.1        ORDER ON JOINT STATUS RPT RE PARTIES’ MEDIATION EFFORTS; FURTHER EXTENSION
              1         The Court, having considered the Joint Status Report of the parties and good cause

              2 appearing, orders that the deadlines be continued as outlined in the Joint Status Report Regarding

              3 the Parties’ Mediation Efforts; Request for Further Extension, dated September 3, 2019 as follows:

              4         The discovery cut-off and subsequent deadlines (except for Pretrial Conference and Trial)

              5 are extended 30 days (with the exception of the Close of Fact Discovery) as follows:

              6         Close of Fact Discovery from August 12 to Sept. 25, 2019

              7         Mediation Deadline from August 26, to Sept. 25, 2019

              8         Exchange Opening Expert Reports from August 26 to Sept. 25, 2019

              9         Exchange Rebuttal Expert Reports from September 16 to October 16, 2019

             10         Close of Expert Discovery from September 30 to Oct. 30, 2019

             11         Dispositive Motion Filing Deadline from October 7 to Nov. 6, 2019

             12         Dispositive Motion Hearing Deadline from November 14 to December 14, 2019

             13

             14         Remaining the same:

             15         Pretrial Conference January 14, 2020 at 3:00 p.m.
             16         5-Day Jury Trial January 27, 2020 at 8:30 a.m.
             17

             18 IT IS SO ORDERED except the dispositive motion hearing deadline is Thursday, December 12,
                2019.
             19

             20 DATED: 9/9/2019
                                                              HON. HAYWOOD S. GILLIAM, JR.
             21                                               UNITED STATES DISTRICT COURT JUDGE
             22

             23

             24

             25

             26

             27

             28

                                                                  -2-                     Case No. 4:18-cv-04067-HSG
15813899.1        ORDER ON JOINT STATUS RPT RE PARTIES’ MEDIATION EFFORTS; FURTHER EXTENSION
